Citation Nr: 0612676	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-05 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2004.  

The case was remanded by the Board in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming an increased evaluation for his 
service-connected lumbosacral strain.  In February 2004, he 
testified at a hearing before a Member of the Board at the 
RO.  Subsequent to the hearing the Member has left the Board.  
In March 2006, the veteran was asked if he wished an 
additional hearing.  In April 2003, he responded that he 
wished that a videoconference hearing be scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing before a Member 
of the Board in accordance with applicable 
procedures.  Appellant and his 
representative should be informed of the 
time and place to report.  If he should 
desire to withdraw his hearing request, he 
should do so in writing at the RO.

Thereafter, the matter should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


